Citation Nr: 0322649	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-09 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for Crohn's disease. 

3.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If this action has not yet been 
completed, please undertake all necessary 
attempts to obtain the veteran's medical 
treatment records from the USDB Clinic 
from 1982 to the present.  Refer to the 
veteran's statement and VA Form(s) 21-
4142 received in December 2002 for all 
necessary identifying information.  If 
these records are not available, please 
obtain written confirmation of the same.

2.  If this action has not yet been 
completed, please undertake all necessary 
attempts to obtain the veteran's medical 
treatment records from the Brighton 
Marine Hospital for all psychiatric 
treatment received from 1991 to 1993.  
Refer to the veteran's statement and VA 
Form(s) 21-4142 received in December 2002 
for all necessary identifying 
information.  If any of these records are 
not available, please obtain written 
confirmation of the same. 

3.  If this action has not yet been 
completed, please undertake all necessary 
efforts to obtain the veteran's medical 
records from Dr. Thompson, a surgeon at 
the Munson Army Community Hospital, Fort 
Leavenworth for any treatment for Crohn's 
disease from January 1995 to the present.  
Arrange to obtain complete medical 
records from Dr. Thompson.  If these 
records are not available, please obtain 
written confirmation of the same.
4.  If this action has not yet been 
completed, please undertake all necessary 
efforts to obtain the veteran's medical 
records from Dr. Collicio at the Munson 
Army Community Hospital, Fort Leavenworth 
for any treatment for Crohn's disease 
from January 1995 to the present.  
Arrange to obtain complete medical 
records from Dr. Collicio.  If these 
records are not available, please obtain 
written confirmation of the same.

5.  After completing the development 
described in paragraphs 1 through 4, 
arrange with the appropriate VA medical 
facility for the veteran to be afforded 
an examination by a gastroenterologist.  
(This may require the VA facility to 
coordinate such arrangements with Fort 
Leavenworth.)  

Provide the examiner with the claims 
folders and the following instructions:
Please determine whether the veteran 
suffers from Crohn's disease.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed Crohn's disease 
originated in, or is otherwise traceable 
to, the veteran's military service from 
April 8, 1982 to April 18, 1991.  (The 
examiner should note the veteran's post-
service diagnoses of colitis since July 
1993 and diagnosis of Crohn's disease 
beginning in May 1994.)  A complete 
rationale for any opinion should be 
provided.  Send the claims folders to the 
examiner for review.

6.  After completing the development 
described in paragraphs 1 through 4, 
arrange with the appropriate VA medical 
facility for the veteran to be afforded a 
proctology examination.  (This may 
require the VA facility to coordinate 
such arrangements with Fort Leavenworth.)  

Provide the examiner with the claims 
folders and the following instructions:
Please determine whether the veteran 
suffers from hemorrhoids.  The examiner 
should provide an opinion as to the 
medical probabilities that any currently 
diagnosed hemorrhoids originated in, or 
are otherwise traceable to, the veteran's 
military service from April 8, 1982 to 
April 18, 1991.  (The examiner should 
note post-service notations of assessment 
of anal fissure in July 1991, assessment 
of anal fissure, resolved, in August 
1991, and assessment of hemorrhoids in 
September 1997.)  A complete rationale 
for any opinion should be provided.  Send 
the claims folders to the examiner for 
review.

7.  After completing the development 
described in paragraphs 1 through 4, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the nature and etiology of the 
veteran's psychiatric disability.  (This 
may require the VA facility to coordinate 
such arrangements with Fort Leavenworth.)  

Provide the examiner with the following 
instructions:
Please determine the nature and etiology 
of any currently diagnosed psychiatric 
disability.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed psychiatric disability 
originated in, or is otherwise traceable 
to, the veteran's military service from 
April 8, 1982 to April 18, 1991.  (The 
examiner should note the following 
notations during the veteran's service - 
April 8, 1982 to April 18, 1991 - 
assessment of adjustment disorder in 
November 1984, assessment of situational 
adjustment reaction with depressed mood 
in May 1985, and diagnosis of life 
circumstance problems in September 1989.  
The examiner should also note post-
service diagnosis of adjustment disorder 
with depressed mood in May 1991, the 
veteran's attempt to commit suicide in 
June 1994, and diagnosis of major 
depression vs. dysthymia in July 1994.)  
A complete rationale for any opinion 
should be provided.  Send the claims 
folders to the examiner for review. 

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





